Mr. Justice Lawrence delivered the opinion of the Court: The appellants, being judgment creditors of Wesley F. and George W. Pratt, filed a bill for discovery against them, Aaron Beidler and John E. Shailer, propounding various interrogatories for the purpose of learning whether the Pratts had any property that could be subjected to the payment of their judgment. The bill contains no allegation of any kind whatever in regard to the land now in controversy, nor makes any allusion to it, except in one of the interrogatories, the Pratts are asked, whether Shailer is not holding this land in trust for them. This bill was filed January 4, 1864, and after answers and replication, the complainants, oh the eighteenth of March, 1867, filed a supplemental bill, setting up that since the filing of their original bill, they had levied an execution on the land in controversy, and purchased the same at sheriff’s sale, and obtained a deed therefor. The supplemental bill alleges that the land in controversy had been bought by the Pratts, who, instead of taking a deed to themselves, had caused the title to be conveyed to Shailei’j to be held in secret trust for them. The bill seeks to have complainant’s title under the sheriff’s deed established as paramount to that of Shailer. Shailer answers denying the allegations in the bill, and further showing that prior to the filing of the original bill, to-wit: in October, 1863, he had mortgaged said land to Osman Wells, of Hartford, Connecticut, for $2500 borrowed from said Wells, and that April 4, 1866, he conveyed the land to said Wells in satisfaction of the mortgage, which was equal to its value. On the hearing, these1 allegations in regard to the mortgage were proven, and the mortgage was shown to have been duly recorded November 4, 1863, before the filing of the original bill. The court, after hearing the evidence, dismissed the bill. The decree was obviously correct. Wells seems to have purchased the premises from Shailer in good faith, and for a valuable consideration, and is, of course, a necessary party to a proceeding intended to destroy his title. Counsel for appellants say he was a purchaser pendente lite. But not so. His mortgage was taken and recorded before the original bill was filed. JNor can we regard the original bill, which was a mere bill for discovery, containing no allegations in regard to this land, as notice to subsequent purchasers from Shailer, that the Pratts had equities in the land which their creditors were seeking to reach. This matter was first brought before the court in the supplemental bill, after Wells had become the absolute owner. So far as this record discloses, Wells is the owner of this land, and if the complainants desired to contest his claim as a bona fide purchaser, they should have made him a party to this proceeding. Decree affirmed.